TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00677-CR



                                     Kasey Schafler, Appellant

                                                   v.

                                    The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
    NO. C-1-CR-17-203861, THE HONORABLE BRANDY MUELLER, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                Appellant Kasey Schafler seeks to appeal her judgment of conviction for

misdemeanor driving while intoxicated. See Tex. Penal Code § 49.04(a), (d). The clerk’s record,

however, does not contain the required trial court certification of appellant’s right of appeal, see Tex.

R. App. P. 25.2(a)(2) (mandating trial court to enter certification of defendant’s right of appeal “each

time it enters a judgment of guilt or other appealable order”), (d) (requiring record to include trial

court’s certification), and the district clerk has informed this Court that a certification cannot be

produced because no such document has been filed with the clerk.

                This appeal is therefore abated and the trial court is directed to prepare and file its

certification of appellant’s right of appeal as required by the Texas Rules of Appellate Procedure.
See Tex. R. App. P. 25.2(a)(2), 44.4. A supplemental clerk’s record containing the trial court’s

certification shall be filed with this Court no later than January 9, 2019. See Tex. R. App. P. 25.2(d),

34.5(c)(2).

                It is so ordered on this the 10th day of December, 2018.



Before Justices Puryear, Goodwin, and Bourland

Abated and Remanded

Filed: December 10, 2018

Do Not Publish




                                                   2